DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/22/2022 has been entered. Claims 1-8, 10, 11, 15, 16 and 18-25 remain pending in the application. 

Election/Restrictions
Claims 18-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8 10, 11, 15, 16 and 25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Vande Garde on 8/4/2022.

The application has been amended as follows: 
Claim 18 should Read:
18) A system for detecting presence of at least one pathogen in a liquid-containing sample, the system comprising:
a fluidic channel configured to receive the liquid-containing sample;
at least two electrodes in electrical communication with the fluidic channel;
control circuitry operationally coupled with pulse generator circuitry, signal detection circuitry, and comparison circuitry;
pulse generator circuitry operatively coupled with the at least two electrodes and is programmed to cause the pulse generator circuity to generate a first electrical pulse across the at least two electrodes when the at least two electrodes are in electrical communication with at least a portion of the liquid-containing sample, and to generate a second electrical pulse across the at least two electrodes when the at least two electrodes are in electrical communication with at least a portion of the liquid-containing sample;
signal detection circuitry operatively coupled with the at least two electrodes and is programmed to cause the signal detection circuity (i) to detect a first initial electrical response of the at least a portion of the liquid-containing sample due to application of the first electrical pulse to generate at least one first initial electrical response signal indicative of electrical response in a first initial time window extending no longer than a time required to attain 95% of a steady state electrical response value after a change in state of the first electrical pulse, and (ii) to detect a second initial electrical response of the at least a portion of the liquid-containing sample due to application of the second electrical pulse to generate at least one second initial electrical response signal indicative of electrical response in a second initial time window extending no longer than the time required to attain 95% of the steady state electrical response value after a change in state of the second electrical pulse; and
comparison circuitry operatively coupled with the signal detection circuitry and is programmed to cause the comparison circuity to compare a second electrical response embodying or derived from the at least one second initial electrical response signal to a first electrical response embodying or derived from the at least one first initial electrical response signal.

Claim 24 should Read:
24) The system of claim 18, wherein:
the at least two electrodes comprise a first pair of electrodes and a second pair of electrodes;
the pulse generator circuitry is operatively coupled with the first pair of electrodes and is programmed to cause the pulse generator circuity to generate the first electrical pulse across the first pair of electrodes when the first pair of electrodes is in electrical communication with the at least a portion of the liquid-containing sample; and
the signal detection circuitry is operatively coupled with the second pair of electrodes and is programmed to cause the signal detection circuity 
(i) to detect a first initial electrical response of the at least a portion of the liquid-containing sample due to application of the first electrical pulse to generate at least one first initial electrical response signal indicative of electrical response in a first initial time window extending no longer than a time required to attain 95% of a steady state electrical response value after a change in state of the first electrical pulse, and
(ii) [[(ii)]] to detect a second initial electrical response of the at least a portion of the liquid-containing sample due to application of the second electrical pulse to generate at least one second initial electrical response signal indicative of electrical response in a second initial time window extending no longer than the time required to attain 95% of the steady state electrical response value after a change in state of the second electrical pulse.

Reasons for Allowance
Claims 1-8, 10, 11, 15, 16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is United States Application Publication No. 2011/0081676 which teaches a system with a fluidic channel at least two electrodes, pulse generator circuitry, signal detection circuitry and comparison circuitry. However, the prior art does not disclose, teach or suggest the claimed combination of control circuitry programmed to operate the pulse generator circuity, signal detection circuity and comparison circuity in the manner described.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796